Citation Nr: 1444202	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-47 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for type 2 diabetes mellitus.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.  He had additional unverified Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2013, the Board in pertinent part denied an initial rating greater than 20 percent for type 2 diabetes mellitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2014, the Court granted a Joint Motion for Remand (joint motion) and remanded that portion of the Board's decision that denied entitlement to an initial rating greater than 20 percent for type 2 diabetes mellitus.  

In October 2013, the Board also remanded the issue of service connection for hypertension for additional development.  

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to both issues remanded herein, updated VA medical records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).  Review of the virtual folders shows that VA outpatient records were last printed in May 2013.  



Evaluation for type 2 diabetes mellitus

Pursuant to the joint motion, the parties agreed that the Board erred in not providing an adequate discussion concerning relevant evidence regarding the elements for a higher disability rating under the applicable criteria.  Specifically, that the Board did not adequately explain why evidence of record, to include the September 2012 VA examination and the Veteran's statements as to his perceived limitations, failed to show that his diabetes resulted in a regulation of activities in order to warrant a higher rating under Diagnostic Code 7913.  

On VA examination in September 2012, the examiner answered "yes" to the question "[d]oes the Veteran require regulation of activities as part of medical management of diabetes mellitus."  The examiner was to then provide one or more examples of how the Veteran must regulate his activities.  The examiner stated "[t]he claimant reports the following activity restrictions are due to diabetes: limited from strenuous activities."  The examiner did not provide any examples other than that reported by the Veteran.  

On review, and in an effort to comply with the joint motion, the Board finds that additional VA examination is needed to determine the current nature and severity of the Veteran's diabetes.  In particular, the examiner should be requested to review the record and indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities).  If so, specific examples should be provided.

Service connection for hypertension

Pursuant to the October 2013 remand, the September 2012 hypertension examination was to be returned for additional information.  Specifically, to ask the examiner to provide the addendum referenced as rationale for secondary service connection.  If the examiner was unable to provide the referenced addendum, he/she was to provide sufficient rationale regarding the secondary service connection opinion.  An opinion regarding aggravation was also requested.   
Review of the virtual folder shows that in January 2014, the RO requested the information as set forth in the Board's remand directives.  A VA medical opinion, also dated in January 2014, indicates that an opinion was requested regarding aggravation.  The examination report, however, did not provide an opinion as to aggravation.  There is also no indication that the referenced addendum was located or even looked for.  Under these circumstances, the appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant VA medical records for the period from May 2013 to the present.  All records obtained should be associated with the VBMS folder.  

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of service-connected type 2 diabetes mellitus.  The VBMS folder should be available for review.  

In accordance with the latest worksheet for evaluating diabetes, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

The examiner is also requested to review the record, to include VA treatment records, and indicate whether the Veteran's diabetes is of such severity that it requires regulation of activities (avoidance of strenuous occupational and recreational activities).  If so, specific examples should be provided.  

In making this determination, the examiner should consider the Veteran's assertions that he is limited from strenuous activities due to diabetes.  If there is a medical basis to doubt the history as reported by the Veteran, the examiner should so state.

A complete rationale should be provided for any opinion offered.  

3.  The AOJ must make attempts to locate the addendum referenced as rationale for secondary service connection in the September 2012 hypertension examination.  See Medical Opinion, Disability Benefits Questionnaire (regarding secondary service connection for hypertension), 5.c.  All efforts to obtain this information should be documented in the claims folder.

4.  The AOJ should return the January 2014 VA hypertension examination to the appropriate examiner for addendum.  If the examiner is unavailable, the requested addendum should be obtained from a similarly qualified examiner.  The VBMS folder should be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is aggravated by service-connected diabetes.  If aggravation is found, the examiner must render an opinion as to the extent of aggravation and provide a baseline prior to the aggravation.  

A complete rationale should be provided for any opinion offered.  

5.  Upon completion of the above development, and any additional development deemed appropriate, the AOJ should readjudicate the issues of entitlement to an initial rating greater than 20 percent for diabetes mellitus type 2 and entitlement to service connection for hypertension.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



